         Case 2:18-cv-01668-EFB Document 23 Filed 08/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JOHNSON,                                   No. 2:18-cv-1668-KJM-EFB
12                       Plaintiff,
13            v.                                       ORDER
14    PAJIS STATION, LLC, et al.,
15                       Defendants.
16

17           Each of the parties in the above-captioned case has filed a “Consent to Proceed Before a

18   United States Magistrate Judge.” See 28 U.S.C. §636(a)(5) and (c). According to E.D. Cal. R.

19   305, both the district court judge assigned to the case and the magistrate judge must approve the

20   reference to the magistrate judge.

21           The undersigned has reviewed the file herein and recommends that the above-captioned

22   case be reassigned and referred to the magistrate judge for all further proceedings and entry of

23   final judgment.

24           IT IS HEREBY ORDERED that the Clerk of the Court reassign this case to the Honorable

25   Edmund F. Brennan. The parties shall please take note that all documents hereafter filed with the

26   Clerk of the Court shall bear case No. 2:18-cv-1668 EFB. All currently scheduled dates presently

27   set before Judge Mueller are hereby VACATED.

28   /////
                                                       1
        Case 2:18-cv-01668-EFB Document 23 Filed 08/19/20 Page 2 of 2

 1          IT IS SO ORDERED.
 2   DATED: August 18, 2020.
 3

 4

 5

 6          Having also reviewed the file, I accept reference of this case for all further proceedings
 7   and entry of final judgment.
 8   DATED: August 19, 2020.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
